Appellant, as plaintiff, sued for damages to his automobile truck caused by a collision with a similar truck owned by the defendant, alleging that the defendant's truck was negligently operated, thus causing the collision.
The defendant denied negligence and cross-complained, alleging that the collision was caused by the negligent operation of the plaintiff's truck. The cause was tried to the court, sitting without a jury, resulting in findings of fact to the effect that both drivers were negligent and the conclusion that neither party was entitled to recover from the other. A judgment followed dismissing both the plaintiff's action and the defendant's counterclaim, with prejudice. The plaintiff only has appealed.
Nothing but questions of fact are here presented, upon which the trial court made full and complete findings. Therefore, we have only to determine whether the evidence preponderates against any material fact so found. This has necessitated a careful study of the entire record and the weighing of the testimony in the light of all the surrounding circumstances, tested by the deductions and conclusions presented by the appellant in his brief and oral argument.
After a careful study we are clearly convinced that the trial court correctly found the facts, that the evidence does not preponderate against any material finding, and that a correct result was reached. A discussion of the testimony would be of no practical benefit to the parties, or to the bench and bar, and in the interests of economy we omit details.
The judgment is affirmed.
BEALS, C.J., HOLCOMB, BLAKE, and GERAGHTY, JJ., concur. *Page 699